Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY EX-2.1 AGREEMENT OF MERGER AND PLAN OF REORGANIZATION Among BTHC VII, INC. WBT ACQUISITION CORP. And WHITEHALL JEWELERS, INC., July 27, 2007 TABLE OF CONTENTS 1. The Merger 1 Section 1.1 Merger 1 Section 1.2 Effective Time 2 Section 1.3 Certificate of Incorporation, By-laws, Directors and Officers 2 Section 1.4 Assets and Liabilities 2 Section 1.5 Manner and Basis of Converting Shares 2 Section 1.6 Surrender and Exchange of Certificates 3 Section 1.7 Parent Common Stock 4 Section 1.8 Operation of Surviving Corporation 4 Section 1.9 Further Assurances 4 2. Representations and Warranties of the Company 4 Section 2.1 Organization, Standing, Subsidiaries, Etc 4 Section 2.2 Qualification 4 Section 2.3 Capitalization of the Company 5 Section 2.4 Company Stockholders 5 Section 2.5 Corporate Acts and Proceedings 5 Section 2.6 Compliance with Laws and Instruments 5 Section 2.7 Binding Obligations 6 Section 2.8 Broker's and Finder's Fees 6 Section 2.9 Financial Statements 6 Section 2.10 Governmental Consents 6 Section 2.11 Litigation 6 Section 2.12 Accredited Investor 7 Section 2.13 No Public Sale or Distribution 7 3. Representations and Warranties of Parent and Acquisition Corp 7 Section 3.1 Organization and Standing 7 Section 3.2 Corporate Authority 8 Section 3.3 Broker's and Finder's Fees 8 Section 3.4 Capitalization of Parent 8 Section 3.5 Acquisition Corp 9 Section 3.6 Validity of Shares 9 Section 3.7 SEC Reporting and Compliance 9 Section 3.8 Financial Statements 11 Section 3.9 Governmental Consents 11 Section 3.10 Compliance with Laws and Other Instruments 12 Section 3.11 No General Solicitation 12 Section 3.12 Binding Obligations 12 Section 3.13 Absence of Undisclosed Liabilities 12 i Section 3.14 Changes 13 Section 3.15 Tax Returns and Audits 13 Section 3.16 Employee Benefit Plans; ERISA 13 Section 3.17 Litigation 14 Section 3.18 Interested Party Transactions 14 Section 3.19 Material Contracts 14 Section 3.20 Questionable Payments 14 Section 3.21 Obligations to or by Stockholders 15 Section 3.22 Assets 15 Section 3.23 Employees 15 Section 3.24 Disclosure 15 Section 3.25 Insurance Coverage 15 Section 3.26 Licenses 15 Section 3.27 Real Property Leases 15 Section 3.28 Environmental Matters 16 Section 3.29 Real Property Holding Corporation 16 Section 3.30 Securities Purchase Agreement for PIPE Financing 16 4 . Conduct of Businesses Pending the Merger 16 Section 4.1 Conduct of Business by Parent and Acquisition Corp. Pending the Merger 16 5. Additional Agreements 18 Section 5.1 Access and Information 18 Section 5.2 Additional Agreements 19 Section 5.3 Publicity 20 Section 5.4 Appointment of Directors and Officers 20 Section 5.5 Acceptance of the 2007 Whitehall Jewelers, Inc. Stock Incentive Plan 20 Section 5.6 14f-1 Information Statement 20 Section 5.7 Changes to the Certificate of Incorporation Following the Effective Time 20 6. Conditions of Parties' Obligations 21 Section 6.1 Parent and Acquisition Corp. Obligations 21 Section 6.2 Company Obligations 23 7. Survival of Representations and Warranties, Covenants and Agreements 26 8. Amendment of Agreement 26 9. Definitions 26 ii 10. Closing 32 11. Termination Prior to Closing 33 Section 11.1 Termination of Agreement 33 Section 11.2 Termination of Obligations 34 12 . Miscellaneous 34 Section 12.1 Notices 34 Section 12.2 Entire Agreement 35 Section 12.3 Expenses 35 Section 12.4 Jurisdiction and Venue 35 Section 12.5 Time 35 Section 12.6 Severability 35 Section 12.7 Successors and Assigns 35 Section 12.8 No Third Parties Benefited 35 Section 12.9 Counterparts 35 Section 12.10 Recitals, Schedules and Exhibits 36 Section 12.11 Section Headings and Gender 36 Section 12.12 Governing Law 36 LIST OF APPENDICES AND EXHIBITS Appendix A Parent Stockholders A-1 Exhibits A Certificate of Merger A-1 B Certificate of Incorporation of the of Surviving Company B-1 C By-Laws of Surviving Company C-1 D Securities Purchase Agreement D-1 E Directors of the Parent E-1 F Officers of Parent F-1 G Form of Opinion of Parent's Counsel G-1 H Resignations and Releases of Directors of Parent H-1 I Resignations and Releases of Officers of Parent I-1 Index Defined Terms Index DT-1 iii AGREEMENT OF MERGER AND PLAN OF REORGANIZATION THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION (the " Agreement ") is made and entered into as of July 27, 2007, by and among BTHC VII, Inc., a Delaware corporation (" Parent "), WBT Acquisition Corp., a Delaware corporation (" Acquisition Corp. "), which is a wholly-owned subsidiary of Parent and Whitehall Jewelers, Inc., a Delaware corporation (the " Company "). W I T N E S S E T H : WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and the Company have each determined that it is fair to and in the best interests of their respective corporations and stockholders for Acquisition Corp. to be merged with and into the Company (the " Merger ") upon the terms and subject to the conditions set forth herein; WHEREAS, the Board of Directors of Acquisition Corp. and the Board of Directors of the Company have approved the Merger in accordance with the General Corporation Law of the State of Delaware (the "
